Case 1:19-cv-01011-CBK Document 15 Filed 11/02/20 Page 1 of 2 PageID #: 1657



                                                                                NOV 0 1 2020
                         UNITED STATES DISTRICT COURT                          Ty? yj/^
                            DISTRICT OF SOUTH DAKOTA
                                   NORTHERN DIVISION



KATHY L. KOECK,                                             1:19-CV-0I011-CBK


                      Plaintiff,
                                                    ORDER FOR FURTHER BRIEFING
       vs.



ANDREW M. SAUL,COMMISSIONER
OF SOCIAL SECURITY;

                      Defendant.

      This matter is before the Court on plaintiff Kathy L. Koeck's appeal from the
decision of the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g) and 42
U.S.C. § 1383(c)(3), Doc. 1 and 10.
       Section 405(g) grants federal district courts subject matter jurisdiction over
appeals from decisions ofthe Commissioner of Social Security.
      Any individual, afler any final decision of the Commissioner of Social
      Security after a hearing to which he was a party ... may obtain a review of
      such decision by a civil action commenced within sixty days after the
      mailing to him of notice ofsuch decision or within such further time as the
      Commissioner of Social Security may allow.
42 U.S.C. § 405(g)(emphasis added). "This provision, the Court has explained, contains
two separate elements: first, a "jurisdictional" requirement that claims be presented to the
agency, and second, a "waivable ... requirement that the administrative remedies
prescribed by the Secretary be exhausted." Smith v. Berrvhill. 139 S. Ct. 1765,1773
(2019), citing Mathews v. Eldridge, 424 U.S. 319, 328(1976).
       It appears from the administrative record that plaintiff failed to appeal the adverse
decision ofthe administrative law judge ("ALJ"), dated February 13, 2019, to the Social
Security Administration's Appeals Council. That would mean that plaintiff has failed to
exhaust her administrative remedies, which would deprive this Court of its subject matter
 Case 1:19-cv-01011-CBK Document 15 Filed 11/02/20 Page 2 of 2 PageID #: 1658




jurisdiction.^ Under Federal Rule of Civil Procedure 12(h)(3), the Court must dismiss a
case for lack of subject matter jurisdiction upon becoming aware of its absence. As Rule
12 states, this is true even when the issue has not been raised by either party to the case.
Fed.R.Civ.P. 12(h)(3)("If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.").
         As the Supreme Court stated in Smith, however, the requirement of exhaustion is
waivable upon a showing ofgood cause. See also Sipp v. Astrue. 641 F.3d 975, 980(8th
Cir. 2011)("The administrative exhaustion requirement can however be excused, either
by consent of the commissioner or in exceptional circumstances by the court.").
         Because the issue of exhaustion of administrative remedies was not addressed by
either party, this Court will request further briefing by both parties on that issue.
Specifically, the parties should address whether or not plaintiff exhausted her
administrative remedies before filing this action, and if not, whether the requirement of
exhaustion should be waived in this case.

         IT IS HEREBY ORDERED that the parties shall file simultaneous briefs on the
issue of exhaustion of administrative remedies on or before December 2, 2020.
DATED this 2nd day of November,2020.

                                                    BY THE COURT:




                                                    CHARLES B. KORNMANN
                                                    United States District Judge




' The Supreme Court has held that before a claimant may seek federal judicial review, she must exhaust her
administrative remedies by pursuing her claim through the "three-stage administrative review process:"(1)
reconsideration;(2) a hearing before an ALJ; and (3) a review of that hearing by the Appeals Council. Bowen v.
Yuckert. 482 U.S. 137,142(1987).
